Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the interview of 2/7/2022, it was agreed that the preliminary amendment filed 11/8/2021 added limitations to independent claims 1 and 11 which render these claims allowable under either 35 USC 103 or 103 with respect to Allen et al, when this reference is taken alone or in combination with the other art of record. Allowability of claims 1, 3-6, 9-15 and 18-25 would be subject to further search and consideration.
Further search and consideration revealed no prior art raising a substantially new question of patentability beyond the subject matter disclosed by Allen et al.
The differences between the subject matter of Allen et al and pending claims 1, 3-6, 9-15 and 18-25 will be discussed below.
In the office action of 11/10/2021, the Examiner applied Allen et al to originally filed claim 1 as follows – note this can be used to identify the allowable subject matter in pending claims 1, 3-6, 9-15 and 18-25.
With respect to claim 1, as originally filed, Allen et al disclose: An optical system [ taught by figure 4 ] comprising at least one optical transmitter [ taught by laser 1 (202) ] to transmit an output optical signal carrying an electrical reference signal [ the output of laser 1 (202) is modulated by an electrical signal output from waveform generator (214) ]; and at least one optical receiver to receive a reflection of the output optical signal [ taught by receiver (106C) ], the at least one optical receiver including at least one local oscillator providing local oscillator light at a local oscillator frequency [ taught by laser 2 (402) ], a combiner for coupling the reflection of the output optical signal with the local oscillator light into a coupled optical signal [ taught by coherent detector (210) ], an optical-electrical converter for converting the coupled [ taught by the output signal line of the coherent detector (210) in that paragraph [0059] teaches changing of the carrier from optical to RF only - RF being and electrical signal ], a rectifier to rectify the first electrical signal to provide a first rectified electrical signal [ taught by the envelop detector (212) ]; and a signal processor to process the first rectified electrical signal with the electrical reference signal to calculate at least one of distance traveled by and velocity of the reflection optical signal relative to the reference signal [ taught by processor (222); paragraph [0062 ].

Independent claims 1 and 11 of the preliminary amendment filed 11/8/2021 respectively recite “…an electrical reference signal generator to provide an electrical reference signal…” and “…providing, by and electrical signal generator, and electrical reference signal…”
This element added by the preliminary amendment of 11/8/2021 arguably is taught by the waveform generator (214) disclosed by figure 4 of Allen et al.
Independent claims 1 and 11 of the preliminary amendment filed 11/8/2021  respectively further recite “…at least one local oscillator providing local oscillator light at a local oscillator frequency that is not controlled and offset by a frequency difference from the output optical signal…” and “…providing, by a local oscillator, local oscillator light at a local oscillator frequency, that is not controlled and offset by a frequency difference from the output optical signal…”
Figure 4 of Allen et al shows that the local oscillator source (402) is frequency locked and shifted with respect to the laser source (202), thus not teaching or anticipating “…not controlled and offset by a frequency difference from the output optical signal…”.
In fact, it teaches the opposite function.
Independent claims 1 and 11 of the preliminary amendment filed 11/8/2021  respectively further recite “… a rectifier to rectify the first optical signal to provide a first rectified electrical signal, the optical-electrical converter and rectifier having a bandwidth to receive the coupled optical signal and account for variations resulting from at least on frequency chirp of the output optical signal resulting from directly modulating the optical source and the local oscillator not being controlled…” and  “… rectifying, by a rectifier, the first electrical signal to provide a first rectified electrical signal, the optical-electrical converter and rectifier having a bandwidth to receive the coupled optical signal and account for variations resulting from at least on frequency chirp of the output optical signal resulting from directly modulating the optical source and the local oscillator not being controlled…” 
In figure 4 of Allen et al, the envelop detector (212) and coherent detector (210) do not have a bandwidth to account for direct modulation of the laser source (202) because its output is modulated by an intensity modulator (204).
Also, the local oscillator laser (402) is under control of the frequency locking system (404). 
As a result, Allen et al fails to teach or suggest the limitation reciting “…the optical-electrical converter and rectifier having a bandwidth to receive the coupled optical signal and account for variations resulting from at least on frequency chirp of the output optical signal resulting from directly modulating the optical source and the local oscillator not being controlled…”
Independent claims 1 and 11 of the preliminary amendment filed 11/8/2021 respectively further recite “…an electrical combiner to combine the first rectified signal with the electrical reference signal to generate a detection signal based on differences between the first rectified electrical signal and the electrical reference signal…” and “…combining, via an electrical combiner, the first rectified electrical signal with the electrical reference signal to generated a detection signal based on differences between the first rectified electrical signal with electrical reference signal…”
Arguably, this limitation is taught by the dechirper (216) set forth by figure 4 of Allen et al, as described by paragraph [0065].

As a result, claim 1 and 11 are allowed.
Claims 3-6, 9, 10, 14-15 18-15 are allowed for at least being dependent on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645